Case 1:19-cv-00426-LO-IDD Document 38 Filed 08/20/19 Page 1 of 1 PageID# 289



                        fN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRG�,'p--,,-n
                                                              U
                                                                                    --=-IL---=li:u;-�=�::-,
                                   Alexandria Division

EMMANUEL OGEBE,                               )                                  AUG 2 0 20!9
                                              )
                       Plaintiff,             )                          CLERK, U.S. DISTRICT CClU1F
                                                                                     XA_ND_B�. �%11111 1'
                                                                      ,__...;..,;A=LE'-'-
                                              )
v.                                            )   Civil Action No. I: l 9-cv-00426 (LO/IDD)
                                              )
DOW JONES & COMPANY, et al.,                  )
                                              )
                       Defendants.            )
______________                                )

                                             ORDER

       This matter is before the Cou1t on Defendant's Motion for Leave to File Audio/ Visual

Exhibit [Dkt. No. 23]. It is hereby

       ORDERED that Defendant's Motion is DENIED without prejudice. The Motion is

denied without prejudice because, pursuant to Local R. 7(F)(l ), Defendant did not fik a written

brief setting forth a concise statement of the facts and supporting reasons for the Motion.

       The Clerk is directed to forward copies of this Order to all counsel of record.

       ENTERED this 20th day of August 2019.



                                                                              /s/
                                                             Ivan D. Davis
                                                             United States Magistrate Judge


Alexandria, Virginia
